DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 5th, 2022 have been fully considered but they are not fully persuasive. Regarding the argument, regarding rejections under 35 U.S.C. 103, that Tsai in view of Fu fails to teach cough sounds, Tsai teaches using a variety of physiological sounds which would likely include cough sounds (Col. 3, Lines 1-3:  “Preferably, the physiological sound includes … lung sound, …, tracheal breath sound, bronchioles breath sound”).  However, should it not be found to explicitly recite cough sounds.  Abeyratne (US 20150073306 A1) teaches explicitly using cough sounds (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”). Regarding the claim amendments and arguments around Tsai and Fu failing to determine a primary sound characteristic and a secondary sound characteristic, Tsai teaches the primary sound characteristic (Col. 3, Lines 31-35:  “Preferably, extracting at least one feature from the physiological sound comprises: detecting at least one segment from the physiological sound by the VAD module; and transferring the at least one segment to the at least one MFCC feature vector by the MFCC module”:  feature of Tsai is the primary sound characteristic) and the secondary sound characteristic (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic).  The secondary sound characteristic of Tsai (category and comparison) also satisfies the (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic).  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the captured cough sound signals" and “the captured plurality of cough sound signals”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the captured plurality of cough sound signals".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9687208 B2, cited by applicant) in view of Fu (US 20100262031 A1) and Abeyratne (US 20150073306 A1).
	Regarding claim 1, Tsai teaches a method for analyzing risk associated with sound signals (Col. 3, Lines 1-3:  “Preferably, the physiological sound includes … lung sound, …, tracheal breath sound, bronchioles breath sound”), method comprising: 
receiving, by a processor of a respiratory monitoring device (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”), a plurality of sound signals captured by at least one acoustic sensor (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location would change for cough sounds and other sounds),
(Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured sound signal of the plurality of sounds signals; 
determining one or more secondary sound characteristics for each sound signal based on the one or more primary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic), wherein the one or more secondary sound characteristics comprise a frequency of occurrence, a duration, an average intensity, and a type of sound signals (Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound); and
assigning, by the processor, a risk category to the plurality of sound 10signals based on the one or more secondary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic).
Tsai fails to teach gathering a user input data 5from a user interface of a user device coupled with the respiratory monitoring system and use the user input data to assist in risk diagnosis and explicitly using cough sound signals.
(Paragraph 0037:  “In some embodiments, the respiratory signal is a continuous single channel respiratory acoustic signal. Data processor 140 is also communicatively coupled with user interface 150 that receives inputs and transmits outputs to the subject”) and use the user input data to assist in diagnosis (Paragraph 0049:  “the subject breathes in and inputs on user interface 150 an indication of start of inspiration (305). For example, the subject may press the "BREATHING IN" button on phase indication input instruction screen 210.  User interface 150 adds a timestamp to the phase indication (310) and relays the time-stamped phase indication to data processor 140” and Paragraph 0046:  “processor 140 generates respiratory phase data, such as fractional inspiratory time and/or I:E ratio, based on the respiratory signal on a continuous basis to enable real-time monitoring of the respiratory health of a patient”:  the phase indication is therefore used with helping to enable real-time monitoring of the respiratory health of a patient (diagnosis)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fu, because it would allow explicit identification of important user information (Paragraph 0047 of Fu).
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).


(Col. 3, Lines 1-3:  “Preferably, the physiological sound includes … lung sound, …, tracheal breath sound, bronchioles breath sound”), system comprising: 
at least one acoustic sensor for capturing a plurality of sound signals (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”); 
the respiratory monitoring device (RMD) communicatively coupled with the user 15device via a communication network, wherein the RMD comprises a processor (Col. 2, Lines 48-51:  “the receiving module is a physiological recording device converting an analog signal of the physiological sound into a digital signal of the physiological sound”) configured to: 
receive the captured plurality of sound signals (Col. 10, Line 5:  “an analog microphone is used to record heart sounds and converted the recorded heart sounds into digital signals” and Col. 12, Lines 61-65:  “the same steps were processed to identify regular and irregular lung sounds. The place for receiving audios was on the sixth intercostal space of the left chest area”:  location changes for respiratory sounds); 
derive one or more primary sound characteristics including 20Pitch, Log energy, Zero crossings, Mel-frequency cepstral coefficients (MFCC) (Col. 2, Lines 54-57:  “the feature extracting module comprises a voice activity detector (VAD) module and a Mel-frequency cepstrum coefficients (MFCC) module”) and Formant frequencies for each captured sound signal of the plurality of sound signals; 
determine one or more secondary sound characteristics for each sound signal based on the one or more primary sound characteristics (Col. 10, Lines 38-39:  “Step 205 is classifying the at least one feature to identify at least one category by the classifier” and Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”:  the categorization and comparing with normal and abnormal sounds is the secondary sound characteristic), wherein the one or more secondary sound characteristics comprise a frequency of occurrence, a duration, an average intensity, and a type of sound signals (Col. 10, Lines 48-50:  “Step 206 is comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound); and
assign a risk category to the plurality of sound signals based on the one or more secondary sound characteristics (Col. 3, Lines 49-54:  “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module 140 for evaluating a risk of disease”).
Tsai fails to teach a user device coupled with the at least one acoustic sensor comprising a user interface for receiving a user input data from at least one user, capable of transmitting the captured cough sound signals and the user input data to a respiratory monitoring device; using received user input data to assist in risk diagnosis, and explicitly using cough sound signals.
Fu teaches a user device coupled with the at least one acoustic sensor (Paragraph 0007:  “a respiratory sound transducer”) comprising a user interface for receiving a user input data from at least one user (Paragraph 0037:  “In some embodiments, the respiratory signal is a continuous single channel respiratory acoustic signal. Data processor 140 is also communicatively coupled with user interface 150 that receives inputs and transmits outputs to the subject”), 
capable of transmitting the captured sound signals and the user input data to a respiratory monitoring device (Paragraph 0007:  “data processor receives a respiratory signal from the respiratory sound transducer and an first respiratory phase indication from the user interface”), and 
using received user input data to assist in risk diagnosis (Paragraph 0049:  “the subject breathes in and inputs on user interface 150 an indication of start of inspiration (305). For example, the subject may press the "BREATHING IN" button on phase indication input instruction screen 210. User interface 150 adds a timestamp to the phase indication (310) and relays the time-stamped phase indication to data processor 140” and Paragraph 0046:  “processor 140 generates respiratory phase data, such as fractional inspiratory time and/or I:E ratio, based on the respiratory signal on a continuous basis to enable real-time monitoring of the respiratory health of a patient”:  the phase indication is therefore used with helping to enable real-time monitoring of the respiratory health of a patient (diagnosis)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the user inputs via user interface from Fu, because it would allow explicit identification of important user information (Paragraph 0047 of Fu).
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).

	Regarding claims 4 and 10, Tsai teaches wherein the step of assigning the risk category comprising steps of: 
25determining presence of inflammation in one or more of smaller airway, larger airway, parenchyma and pleura based on the one or more primary sound characteristics and the one or more secondary sound characteristics (Col. 12, Lines 4-10:  “As shown in FIGS. 1 and 10, energy differences of wheezing lung were processed by the VAD module 121 into segments. A wheeze (formally called “sibilant rhonchi” in medical terminology) is a continuous, coarse, whistling sound produced in the respiratory airways during breathing. Wheezing is commonly experienced by persons with asthma attacks”:  asthma is inflammation based, therefore determining inflammation and this is an alternative embodiment of determining regular versus irregular sounds); and 
(Col. 3, Lines 49-54: “comparing the at least one category with a normal physiological sound and/or an abnormal physiological sound by the comparing module for evaluating a risk of disease”).
Tsai fail to explicitly use cough sound signals.
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Fu, and Abeyratne as applied to claims 1 and 7 above, and further in view of Kirshner (US 6322504 B1, cited by applicant).
Regarding claims 2 and 8, Tsai, Fu, and Abeyratne fail to teach wherein the user input data comprises information associated with chest related symptoms including Shortness of Breath, chest pain, 15Hemoptysis and other generic symptoms including body temperature of the person or the patient i.e. fever, Fatigue, Loss of Appetite.
	Kirshner teaches wherein the user input data comprises information associated with chest related symptoms including Shortness of Breath, chest pain (Col. 6, Lines 6-9:  “Risk factor collection section 500 collects information on the user's physical characteristics, lifestyle and medical history” and Fig. 2A:  Chest pain is one of the user inputs), 15Hemoptysis and other generic symptoms including body temperature of the person or the patient i.e. fever, Fatigue, Loss of Appetite.  It would have been (Col. 6, Lines 20-30 of Kirshner).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Fu, and Abeyratne as applied to claims 1 and 7 above, and further in view of Stern (US 20140100885 A1).
Regarding claims 6 and 12, Tsai and Fu fail to teach wherein the risk category assigned to the plurality of cough sound signals is one of negligible, low, moderate and high-risk category.  
Abeyratne teaches explicitly using cough sound signals (Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).
Stern teaches wherein the risk category assigned to the plurality sound signals is one of negligible, low, moderate and high-risk category (Paragraph 0214 of Stern).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai and Fu to include the explicit risk categories of Stern, because it would allow for simplification of the medical data for review (Paragraph 0119 of Stern).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Fu, and Abeyratne as applied to claim 7 above, and further in view of Horseman (CN 103781407 A).
Regarding claim 13, Tsai and Fu fail to teach a system that further comprises a data repository for storing the plurality of cough sound signals and the user input data.
(Paragraph 0032:  “classifying the segments as cough or non-cough sounds”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory analysis system of Tsai to include the cough sounds from Abeyratne, because it would allow for specific diagnosis of diseases such as pneumonia (Paragraph 0016 of Abeyratne).
Horseman teaches a system that further comprises a data repository for storing the plurality of sound signals and the user input data (Paragraph 0010:  updates database with patient info, and patient info includes user inputs and respiratory data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsai and Fu to include the database of Horseman, because it would allow long term storage of patient data (Paragraph 0010 of Horseman).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791